DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Advisory Note
In the response filed on 10/28/2022, Applicant canceled claim 10, however the text of the canceled claim is still present. A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. As the amendment otherwise complies with 37 CFR 1.121, it is accepted in order to promote compact prosecution.

Status of Claims
The amendments and arguments filed on 10/28/2022 are acknowledged and have been fully considered.  Claims 1-9 and 11-25 are now pending.  Claims 10 and 26-31 are canceled; claims 1, 7, 11-17, 19, and 20 are amended; no claims are withdrawn; no claims are new.
Claims 1-9 and 11-25 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 10/28/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-5, 9, 11, 12, and 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al. (US 6,096,338, cited on IDS filed 4/18/2022) in view of Ahmed et al. (US 2007/0191321, cited on IDS filed 4/18/2022).
Lacy et al. teaches a carrier for hydrophobic drugs wherein the carrier comprises a digestible oil and a pharmaceutically acceptable surfactant component (see abstract). Lacy et al. teaches that they hydrophobic drug can be estradiol (i.e. 17β-estradiol, see claim 13). Lacy et al. teaches that the composition includes Miglyol® 812 (i.e. a mixture of C8 and C10 triglycerides) as a preferred solubilizing agent (see column 10, lines 1-7). Lacy et al. teaches filling the formulation in a soft capsule, such as gelatin capsules (see column 14, lies 55-58).  Lacy et al. teaches that the composition can also include a polyethylene glycol fatty acid ester as the surfactant (i.e., a non-ionic surfactant/thickening agent, see column 9, lines 5-11).
Lacy et al. does not teach a viscosity of less than 10,000cP.  Lacy et al. does not teach the estradiol is from about 1 microgram to about 25 micrograms.
Ahmed et al. teaches a pharmaceutical composition with a conjugated estrogen and a hydrophilic or lipophilic excipient (see abstract). Ahmed et al. teaches the composition has a viscosity greater than about 1 Poise and less than about 30,000 Poise (see [0009]).  Ahmed et al. teaches that a viscosity greater than about 1 Poise and less than about 30,000 Poise allows the composition to spread up to about 90% over the estimated human vaginal surface area (see [0029]).  Ahmed et al. teaches the viscosity of the compositions can be adjusted to improve retention of the compositions at sites of application (see [0061]).  Ahmed et al. teaches that the composition includes about 1 mg to about 10 mg of estrogen (see [0028]).
Regarding claims 1-5, 11 and 12, it would be obvious to a person of ordinary skill in the art at the time the invention was made to utilize a viscosity of about 1 Poise and less than about 30,000 Poise as taught by Ahmed et al. in the composition of Lacy et al.  One would be motivated to do so with a reasonable expectation of success to allow the composition to successfully be spread over the human vaginal surface area as taught by Ahmed et al.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case about 1 Poise and less than about 30,000 Poise overlap on the instantly claimed viscosities.
Regarding claim 9, Lacy et al. teaches a PEG-6 caprylic/capric glycerides (see column 9, lines 5-11).
Regarding claims 16-20, Lacy et al. teaches carrier systems which do not include a biadhesive agent or a gelling agent (see Examples 5-7).
Regarding claims 21 and 22, Lacy et al. teaches filling the formulation in a soft capsule, such as gelatin capsules (see column 14, lies 55-58).
Regarding claims 23 and 24, it would be obvious to a person of ordinary skill in the art at the time the invention was made to utilize a dose of about 1 mg to about 10 mg of estrogen as taught by Ahmed et al. in the composition of Lacy et al.  One would be motivated to do so with a reasonable expectation of success as Ahmed teaches that about 1 mg to about 10 mg of estrogen can be successfully utilized in a similar formulation for treatment. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case about 1 mg to about 10 mg of estrogen overlap on the instantly claimed dosages.
Regarding claim 25, the prior art renders obvious the components and amounts of the claimed formulation.  A person of ordinary skill in the art would reasonably expect the use of the same formulation, with the same components and amounts of drug, to have the same result, i.e. the same AUC values.

Claims 1-9 and 11-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al. (US 6,096,338, cited on IDS filed 4/18/2022) and Ahmed et al. (US 2007/0191321, cited on IDS filed 4/18/2022), further in view of Palacin et al. (US 2006/0165803).
The teachings of Lacy et al. and Ahmed et al. have been set forth above
Lacy et al. and Ahmed et al. do not teach PEG-6 stearate, ethylene glycol palmitostearate, PEG-32 stearate or that the HLB value of 9-10.
Palacin et al. teaches monodose mucoadhesive vaginal compositions (see abstract).  Palacin et al. teaches that excipients used are classified as lipophilic, and teaches that Tefose 63, a combination of palmitate stearate of ethyleneglycol and polyethylene glycol, is a lipophilic excipient (see [0019] and Examples).
Regarding claims 6, 7, 8, and 13, it would be obvious to a person of ordinary skill in the art at the time the invention was made to utilize Tefose 63 as taught by Palacin et al. in the composition of Lacy et al. and Ahmed et al.  One would be motivated to do so with a reasonable expectation of success as Palacin et al. teaches that Tefose 63 is suitable for use in compositions for application to the vagina containing hydrophobic active agents.  Further, as evidenced by the instant specification, TEFOSE 63, has a HLB value of about 9-10 (see [0082]).
Regarding claim 14, Lacy et al. teaches filling the formulation in a soft capsule, such as gelatin capsules (see column 14, lies 55-58).
Regarding claim 15, Lacy et al. teaches carrier systems which do not include a biadhesive agent or a gelling agent (see Examples 5-7).

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejections of record should be withdrawn, as they did not include claim 10, and the limitation previously recited by claim 10 has been incorporated into claim 1.  However, as noted in the Non-Final Rejection of 4/28/2022, Claims 10 was objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claim was not further treated on the merits.  The Examiner notes that claims 11 and 12, with similar viscosity type limitations were previously rejected in view of Lacy et al. and Ahmed et al.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, 12, 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 11, and 13 of copending Application No. 17/169103 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/169103 is drawn to a vaginal insert comprising a therapeutically effective amount of estradiol; and a solubilizing agent, wherein the solubilizing agent comprises at least one C2-Cs fatty acid or a glycol ester, monoglyceride, diglyceride, or triglyceride thereof.  Further, Application No. 17/169103 recites that the viscosity of the composition is about 5 cP to about 3000 cP at room temperature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that a Notice of Allowance was mailed 12/1/2022, however until such time that the Application issues, the rejection will be maintained as a provisional rejection.
Claims 1-9, 11, 12, 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,304,959. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,304,959 is drawn to a liquid composition, the liquid composition comprising: a) about 4 μg of estradiol; b) about 90 wt % of a mixture of caprylic and capric triglycerides; and c) about 10 wt % of a mixture of PEG-6 stearate, ethylene glycol palmitostearate, and PEG-32 stearate.  Further, U.S. Patent No. 11,304,959 recites that the liquid composition has a viscosity between about 50 cps to about 1000 cps at 25°C.

Response to Arguments
Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  The request to hold the rejection in abeyance has been noted and as no arguments regarding the merits of the rejection have been submitted, the rejection is maintained for reasons of record.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611